DISMISS and Opinion Filed May 11, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00452-CV

                        IN THE INTEREST OF M.S., JR., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-15359

                            MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Lang
                                    Opinion by Justice Lang
       Before the Court is appellant’s motion to withdraw its notice of restricted appeal and

dismiss the appeal. Appellant has informed the Court that it no longer wishes to pursue the

appeal because the trial court has set aside the order to be appealed. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

160452F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.S., JR.,                        On Appeal from the 301st Judicial District
A CHILD                                              Court, Dallas County, Texas.
                                                     Trial Court Cause No. DF-09-15359.
No. 05-16-00452-CV                                   Opinion delivered by Justice Lang. Chief
                                                     Justice Wright and Justice Bridges
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 11th day of May, 2016.




                                               –2–